
	

116 HR 3928 IH: Federal Reserve Accountability and Justification Act
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 3928
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2019
			Mr. Riggleman introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Board of Governors of the Federal Reserve to satisfy certain requirements before
			 providing any new payment service, or substantially changing or expanding
			 any existing payment service, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Reserve Accountability and Justification Act. 2.Payment servicesSection 11A of the Federal Reserve Act (12 U.S.C. 248a) is amended by adding at the end the following:
			
				(f)Payment service
 (1)In generalThe Board may not provide any new payment service, or substantially change or expand any existing payment service unless the Board determines that—
 (A)any costs associated with such service will be recovered; (B)providing such service will yield a clear public benefit, such as promoting the integrity of the payments system, improving the effectiveness of financial markets, reducing the risk associated with payments and securities-transfer services, or improving the efficiency of the payments system;
 (C)no other providers can be expected to provide such service with reasonable effectiveness, scope, and equity; and
 (D)other providers are able to compete with the Federal Reserve Banks in offering such service, based on a competitive impact study.
						(2)Reasonable effectiveness, scope, and equity
 (A)In generalFor the purposes of paragraph 1(A), the Board shall determine that other providers can be expected to provide such service with reasonable effectiveness, scope, and equity if the Board has found that other providers—
 (i)offer a service that substantially performs the material functions of such service that the Board would provide and offer the service to member and nonmember depository institutions on nondiscriminatory terms, regardless of the size of the institution; or
 (ii)are capable within a reasonable time of offering a service that substantially performs the material functions of such service that the Board would provide and of offering the service to member and nonmember depository institutions on nondiscriminatory terms, regardless of the size of the institution.
 (B)Central bank moneyThe ability of the Board to settle interbank obligations using balances at the central bank (also referred to as central bank money) shall not alone be sufficient to support a determination by the Board that other providers alone cannot be expected to provide such service with reasonable effectiveness, scope, and equity.
 (3)ExceptionThe service offered by the Board known as the Federal Funds Wire Service is not subject to the requirements of this subsection. (4)Final ruleThe Board shall publish in the Federal Register, in accordance with section 553 of title 5 of the United States Code, a final rule that states any determination made pursuant to paragraph (1) and explains the basis for such determination.
					(5)Judicial review
 (A)In generalAny person adversely affected or aggrieved by a failure of the Board to properly make a determination under this subsection before providing a new payment service or substantially changing or expanding an existing payment service is entitled to judicial review thereof.
 (B)DeferenceA court may not give deference to the Board when conducting a review under this paragraph. .  